Case 5:19-cv-00619-JKP Document 8-1 Filed 08/07/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

ANITA YOUNG,
Plaintiff
vs.

No. 5:19-CV-00619-DAE

KATIE MCSHEFFREY GUNTHER,

Lh Tf La LI SH Lo Sf SH LP

Defendant
PLAINTIFF’S AMENDED PETITION
TO THE HONORABLE COURT:
COMES NOW the Plaintiff, Anita Young, and files an Amended Petition:
I. PARTIES
1. | Plaintiff is a resident of Salisbury, Rowan County, North Carolina but at the time of
this action Defendant and Plaintiff were residents of San Antonio, Bexar County, Texas.
2. | Defendant is a resident of Austin, Texas.
3. Venue is proper in federal court because at all times material herein, the parties live
in different oue and both are employed by the U.S. Air Force. The plaintiff is a U.S. Air Force

commissioned officer and the Defendant is a civilian employee of the U.S. Air Force and was the
Case 5:19-cv-00619-JKP Document 8-1 Filed 08/07/19 Page 2 of 6

plaintiff's direct supervisor. Diversity pursuant to federal law exists because the parties live in
different states and this cause of action occurred in this District.

4. This Court has jurisdiction pursuant to 28 U.S.C. § 1332, Diversity of Citizenship.

Il, BASIS OF SUIT

5. That in August and September 2017 the Defendant did disclose Plaintiffs medical
health diagnosis, personal health information and in-patient treatment location to Dr. Elizabeth A.
Heron without Plaintiff's consent in violation of 5 U.S.C. § 552. See Exhibit A.

Ill. CAUSES OF ACTION

Invasion of Privacy - Public Disclosure of Private Facts and Intrusion on Seclusion.

o Libel as Slander. Defendant’s actions were meant to libel and slander Plaintiff by
disclosing her medical records sometime between August 14 - September 20, 2017.

8. | Defendant’s actions constitute abuse of process, deceit, and interference with
Plaintiff's contract with the United States military. Defendant did bee best to have Plaintiff
discharged from the military. Defendant ebuaed the evil process and the responsibility she had with
the United States military. Defendant also interfered with Plaintiff s contract and right to work with
the United States military. Finally, Defendant’s actions constitute deceit because Defendant was
attempting to deceive the sailitary: |

9. Defendant’s actions violate 5 U.S.C. § 552, Defendant failed to exercise due care in
disclosing Plaintif? s medical records, Defendant was negligent, reckless, outrageous, and Defendant
failed to use discretion.

10. Defendant’s actions constitute intentional infliction of emotional distress.

11. | Defendant’s actions were outside the scope of her employment per Exhibit A.
Case 5:19-cv-00619-JKP Document 8-1 Filed 08/07/19 Page 3 of 6

12. Defendant disclosed and publicized information about Plaintiff's private life that is
her personal health information and in-patient treatment location to Dr. Elizabeth A. Heron without
Plaintiff's consent in violation of 5 U.S.C. § 552.

13. Defendant intentionally intruded on Plaintiff's solitude, seclusion, and/or private
affairs by disclosing her medical records and treatment plans to a third-party. The intrusion would
be highly offensive to a reasonable person, and as a result of the intrusion, Plaintiff has suffered
damages. Plaintiff's medical treatment nor the location of her in-patient hospitalization facility is
not a legitimate public concern. Plaintiff has suffered extreme and debilitating injury as a result of
Defendant’s disclosures. |

Intentional Infliction of Emotional Distress

14, Defendant acted intentionally and recklessly in her disclosure of medical mental
health treatment and the location of where the plaintiff was receiving healthcare, Defendant’s
conduct proximately caused Plaintiff extreme emotional, prolonged distress, and to the extent other
causes of action may be deemed, no other causes of action exist which provide a eniedy for the
severe ecastional distress caused by the Defendant’s conduct.

IV. DAMAGES
| 3: Plaintiff sues Defendant fie all actual damages, loss of income, reliance damages,
back pay, unpaid vacation pay, past and future mental anguish, loss of earning sanacitrs and
exemplary damages iH an amount in excess of $100,000.00.
16. Plaintiff seeks punitive damages to punish and deter Defendant for her intentional

conduct toward Plaintiff in excess of $100,000.00.
Case 5:19-cv-00619-JKP Document 8-1 Filed 08/07/19 Page 4 of 6

WHEREFORE, Plaintiff, Anita Young, prays Defendant Katie McSheffrey Gunther, be cited
to answer herein, for judgment as requested herein, for all pre-and post-judgment interest at the
highest rate allowed by law, for all costs of court, for all reasonable and necessary attorney’s fees,
and for all other relief, at law or equity, to which Plaintiff may show herself to be entitled.

Respectfully submitted,

/s/John Ogles

 

John Ogles

Arkansas Bar No. 89003
Texas Bar No. 00797922
OGLES LAW FIRM, P.A.
200 S. Jeff Davis

P.O. Box 891
Jacksonville, AR 72078
(501) 982-8339

jogles@aol.com

CERTIFICATE OF SERVICE

[hereby certify that on August , 2019, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system, which will send notification of filing to the following:

Matthew Mueller
Assistant U.S. Attorney
601 N.W. Loop 410, Suite 600
San Antonio, TX 78216
Fax: 216-384-7312
/s/John Ogles

 

John Ogles
 

  
 
 

EXHIBIT 7.

 

 
Case 5:19-cv-00619-JKP Document 8-1 Filed 08/07/19 Page 6 of 6

 

. Atlegntion 3. la thik Coltined Deak tL, Cotsen Sieh aSan Cock
~~ “Excellence, Headquarters Air Education and a Command, Joint Base San .
‘ Seer Sao tweet on or about 2 Ai )

    

ding was: fonind to: be’ legally suicint before I personally reviewed and Lepprove in
i : to be closed, :

 

 

 
